Citation Nr: 0923014	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to July 
1984.  He died in November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
October 2006, which found that the appellant was not entitled 
to recognition as the veteran's surviving spouse.  


FINDING OF FACT

The appellant's January 1973 marriage to the veteran was 
terminated by divorce in August 1986, with knowledge of both 
parties, and there was no subsequent remarriage between the 
parties.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004).

DIC benefits may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
1310.  The appellant claims VA DIC benefits as the surviving 
spouse of the Veteran, who died in November 1988.  She 
contends that she was married to the Veteran for 13 years, 
and suffered through the Veteran's mental and physical 
illnesses during the marriage.

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who was 
the spouse of a Veteran at the time of the Veteran's death, 
and who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  A spouse of a 
Veteran is a person whose marriage to the Veteran is valid 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In this case, the Veteran and the appellant were married in 
January 1973, but they were divorced in August 1986, prior to 
his death in November 1988.  Consequently, she was not the 
legal spouse of the Veteran at the time of his death.  Any 
legal provisions that require that they be married for a 
certain period of time also require that they be married at 
the time of the Veteran's death.

As noted above, DIC benefits for a "surviving spouse" are 
only authorized if the claimant was the spouse of a Veteran 
at the time of the veteran's death.  At the time of his 
death, they were divorced.  Payments of monetary benefits 
from the Federal Treasury must be authorized by statute, 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  Since the appellant was not married to the 
Veteran at the time of his death, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran, for purposes of entitlement to DIC benefits, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


